      Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                        Page 1 of 16 PageID 89



                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION
 PATRICIA GAIL KENT,                                                §
                                                                    §
            Plaintiff,                                              §
                                                                    §
 v.                                                                 §             Civil Action No. 4:21-cv-00065-P
                                                                    §
 NEWREZ, LLC dba SHELLPOINT                                         §
 MORTGAGE SERVICING,                                                §
                                                                    §
            Defendant.                                              §
                                                                    §

                                  SHELLPOINT MORTGAGE SERVICING'S
                                  ANSWER TO PLAINTIFF'S COMPLAINT

          NewRez LLC d/b/a Shellpoint Mortgage Servicing (Shellpoint) answers Patricia Gail

Kent's complaint as follows:

                                        I.        ADMISSIONS AND DENIALS

                                                       INTRODUCTION

          1.         Shellpoint states the allegations in paragraph 1 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. Shellpoint otherwise denies any allegations in paragraph 1 and denies Ms. Kent is entitled

to the relief sought.

          2.         Shellpoint states the allegations in paragraph 2 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response

is required. Shellpoint otherwise denies any allegations in paragraph 2 and denies Ms. Kent is

entitled to the relief sought.




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                               Page 1 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
     Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 2 of 16 PageID 90



                                                             PARTIES

          3.         Paragraph 3 presents legal conclusions to which no response is required. To the extent

not specifically admitted, Shellpoint is without information or knowledge sufficient to admit or deny

the allegations in paragraph 3, and therefore, denies same.

          4.         Shellpoint maintains a registered agent in Texas. To the extent not specifically

admitted, Shellpoint denies the remaining allegations in paragraph 4.

          5.         Paragraph 5 presents legal conclusions to which no response is required. Texas

Finance Code §§ 392.001(3), (6), and (7) speak for themselves. Shellpoint denies the remaining

allegations in paragraph 5.

          6.         Paragraph 6 presents legal conclusions to which no response is required. Texas

Finance Code § 392.001(2) speaks for itself. Shellpoint denies the remaining allegations in

paragraph 6.

                                             JURISDICTION AND VENUE

          7.         Shellpoint admits a United States court has jurisdiction of this matter.

          8.         Paragraph 8 presents legal conclusions to which no response is required.

Shellpoint reserves the right to seek venue transfer.

                                               FACTUAL ALLEGATIONS

          9.         The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 9, and therefore, denies same.

          10.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 10, and therefore, denies same.



SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                               Page 2 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
     Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 3 of 16 PageID 91



          11.        Shellpoint admits the document attached as exhibit "A" purports to be a copy of a

schedule D.

          12.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 12, and therefore, denies same.

          13.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 13, and therefore, denies same.

          14.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 14, and therefore, denies same.

          15.        Shellpoint admits the document attached as exhibit "B" purports to be a copy of

part of an amended chapter 13 plan.

          16.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 16, and therefore, denies same.

          17.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 17, and therefore, denies same.

          18.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 18, and therefore, denies same.




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                               Page 3 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
     Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 4 of 16 PageID 92



          19.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 19, and therefore, denies same.

          20.        Shellpoint admits it began servicing Ms. Kent's loan sometime after November 6,

2017. Shellpoint admits Ditech Financial LLC was a prior servicer of the loan. Shellpoint is

without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 20, and therefore, denies same.

          21.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 21, and therefore, denies same.

          22.        The bankruptcy documents are self-evident and speak for themselves. Shellpoint

is without information or knowledge sufficient to admit or deny the remaining allegations in

paragraph 22, and therefore, denies same.

          23.        Shellpoint admits the document attached as exhibit "C" purports to be a copy of a

discharge order.

          24.        Shellpoint denies the allegations in paragraph 24.

          25.        Shellpoint admits paragraph 25 purports to describe a mortgage statement dated

April 24, 2020. Shellpoint admits the document attached as exhibit "D" appears to be an altered

copy of a mortgage statement Shellpoint sent Ms. Kent dated April 24, 2020 and denies any

allegations inconsistent with the original, unaltered document.

          26.        Shellpoint admits the document attached as exhibit "D" appears to be an altered

copy of a mortgage statement dated April 24, 2020.




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                               Page 4 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
     Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 5 of 16 PageID 93



          27.        Shellpoint is without information or knowledge sufficient to admit or deny the

allegations in paragraph 27, and therefore, denies same.

          28.        Shellpoint admits paragraph 28 purports to describe a mortgage statement dated

May 27, 2020. Shellpoint admits the document attached as exhibit "E" appears to accurately

represent a mortgage statement Shellpoint sent Ms. Kent dated May 27, 2020 and denies any

allegations inconsistent with that document.

          29.        Shellpoint admits the document attached as exhibit "E" purports to be a copy of a

mortgage statement dated May 27, 2020.

          30.        Shellpoint admits paragraph 30 purports to describe a mortgage statement dated

June 22, 2020. Shellpoint admits the document attached as exhibit "F" appears to accurately

represent a mortgage statement Shellpoint sent Ms. Kent dated June 22, 2020 and denies any

allegations inconsistent with that document.

          31.        Shellpoint admits the document attached as exhibit "F" purports to be a copy of a

mortgage statement dated June 22, 2020.

          32.        Shellpoint admits paragraph 32 purports to describe a hazard insurance letter dated

July 22, 2020. Shellpoint admits the document attached as exhibit "G" appears to accurately

represent a hazard insurance letter Shellpoint sent Ms. Kent dated July 22, 2020 and denies any

allegations inconsistent with that document.

          33.        Shellpoint admits the document attached as exhibit "G" purports to be a copy of a

hazard insurance letter dated July 22, 2020.

          34.        Shellpoint admits paragraph 34 purports to describe a loss mitigation packet dated

August 4, 2020. Shellpoint admits the document attached as exhibit "H" appears to be an altered




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                               Page 5 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
     Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 6 of 16 PageID 94



copy of a loss mitigation packet Shellpoint sent Ms. Kent dated August 4, 2020 and denies any

allegations inconsistent with the original, unaltered document.

          35.        Shellpoint admits the document attached as exhibit "H" purports to be a copy of a

loss mitigation packet dated August 4, 2020.

          36.        Shellpoint admits paragraph 36 purports to describe a second and final hazard

insurance notice dated August 21, 2020. Shellpoint admits the document attached as exhibit "I"

appears to accurately represent a second and final hazard insurance notice Shellpoint sent Ms. Kent

dated August 4, 2020 and denies any allegations inconsistent with that document.

          37.        Shellpoint admits the document attached as exhibit "I" purports to be a copy of a

second and final hazard insurance notice dated August 21, 2020.

          38.        Shellpoint admits paragraph 38 purports to describe a letter regarding hazard

insurance dated September 8, 2020. Shellpoint admits the document attached as exhibit "J"

appears to accurately represent a letter regarding hazard insurance Shellpoint sent Ms. Kent dated

September 8, 2020 and denies any allegations inconsistent with that document.

          39.        Shellpoint admits the document attached as exhibit "J" purports to be a copy of a

letter regarding hazard insurance dated September 8, 2020, not September 2, 2020.

          40.        Shellpoint admits paragraph 40 purports to describe an annual escrow account

disclosure statement - account history dated October 26, 2020. Shellpoint admits the document

attached as exhibit "K" appears to be an altered copy of an annual escrow account disclosure

statement - account history Shellpoint sent Ms. Kent dated October 26, 2020 and denies any

allegations inconsistent with the original, unaltered document.

          41.        Shellpoint admits the document attached as exhibit "K" purports to be a copy of an

annual escrow account disclosure statement - account history dated October 26, 2020.



SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                               Page 6 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
     Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 7 of 16 PageID 95



          42.        Shellpoint admits paragraph 42 purports to describe a notice of default and intent

to accelerate dated November 5, 2020. Shellpoint admits the document attached as exhibit "L"

appears to accurately represent a notice of default and intent to accelerate Shellpoint sent Ms. Kent

dated November 5, 2020 and denies any allegations inconsistent with that document.

          43.        Shellpoint admits the document attached as exhibit "L" purports to be a copy of a

notice of default and intent to accelerate dated November 5, 2020.

          44.        Shellpoint states the allegations in paragraph 44 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 44

and denies Ms. Kent is entitled to the relief sought.

          45.        Shellpoint states the allegations in paragraph 45 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 45

and denies Ms. Kent is entitled to the relief sought.

          46.        Shellpoint admits the document attached as exhibit "M" purports to be a copy of a

part of Ms. Kent's TransUnion credit report dated January 11, 2021.

                                       GROUNDS FOR RELIEF – COUNT I

                         Texas Finance Code – Texas Debt Collection Act (TDCA)

          47.        Shellpoint adopts and incorporates by reference the above paragraphs as though

fully set forth herein.

          48.        Texas Finance Code §§ 392.301(a)(8), 392.303(2), 392.304(a)(8), 392.304(a)(12),

and 392.304(a)(19) speak for themselves. Shellpoint states the allegations in paragraph 48

constitute nothing more than argument and/or conclusions of law, rather than statements of fact,



SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                               Page 7 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
     Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 8 of 16 PageID 96



therefore no response is required. To the extent a response is required, Shellpoint denies the

allegations in paragraph 48 and denies Ms. Kent is entitled to the relief sought.

          49.        Texas Finance Code § 392.403 speaks for itself. Shellpoint states the allegations

in paragraph 49 constitute nothing more than argument and/or conclusions of law, rather than

statements of fact, therefore no response is required. To the extent a response is required,

Shellpoint denies the allegations in paragraph 49 and denies Ms. Kent is entitled to the relief

sought.

          50.        Shellpoint states the allegations in paragraph 50 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 50

and denies Ms. Kent is entitled to the relief sought.

                                       GROUNDS FOR RELIEF – COUNT II

                                                      Invasion of Privacy

          51.        Shellpoint adopts and incorporates by reference the above paragraphs as though

fully set forth herein.

          52.        Shellpoint states the allegations in paragraph 52 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 52

and denies Ms. Kent is entitled to the relief sought.

          53.        Texas Civil Practice and Remedies Code § 41.003(a) speaks for itself. Shellpoint

states the allegations in paragraph 53 constitute nothing more than argument and/or conclusions

of law, rather than statements of fact, therefore no response is required. To the extent a response




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                               Page 8 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
     Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 9 of 16 PageID 97



is required, Shellpoint denies the allegations in paragraph 53 and denies Ms. Kent is entitled to the

relief sought.

                                      GROUNDS FOR RELIEF – COUNT III

                                                            Defamation

          54.        Shellpoint adopts and incorporates by reference the above paragraphs as though

fully set forth herein.

          55.        Shellpoint states the allegations in paragraph 55 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 55

and denies Ms. Kent is entitled to the relief sought.

          56.        Shellpoint states the allegations in paragraph 56 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 56.

          57.        Shellpoint states the allegations in paragraph 57 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 57.

          58.        Shellpoint states the allegations in paragraph 58 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 58.

          59.        Shellpoint states the allegations in paragraph 59 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response

is required. To the extent a response is required, Shellpoint denies the allegations in paragraph 59.




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                               Page 9 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
    Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 10 of 16 PageID 98



          60.        Shellpoint states the allegations in paragraph 60 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response

is required. To the extent a response is required, Shellpoint denies the allegations in paragraph 60.

          61.        Shellpoint states the allegations in paragraph 61 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response

is required. To the extent a response is required, Shellpoint denies the allegations in paragraph 61.

          62.        Shellpoint states the allegations in paragraph 62 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response

is required. To the extent a response is required, Shellpoint denies the allegations in paragraph 62.

          63.        Shellpoint states the allegations in paragraph 63 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response

is required. To the extent a response is required, Shellpoint denies the allegations in paragraph 63.

          64.        Shellpoint states the allegations in paragraph 64 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 64

and denies Ms. Kent is entitled to the relief sought.

          65.        Shellpoint states the allegations in paragraph 65 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 65

and denies Ms. Kent is entitled to the relief sought.

          66.        The Bankruptcy Code and bankruptcy documents speak for themselves. Shellpoint

states the allegations in paragraph 66 constitute nothing more than argument and/or conclusions

of law, rather than statements of fact, therefore no response is required. To the extent a response



SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                              Page 10 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
    Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 11 of 16 PageID 99



is required, Shellpoint denies the allegations in paragraph 66 and denies Ms. Kent is entitled to the

relief sought.

          67.        The Federal Declaratory Judgment Act speaks for itself. Shellpoint states the

allegations in paragraph 67 constitute nothing more than argument and/or conclusions of law,

rather than statements of fact, therefore no response is required. To the extent a response is

required, Shellpoint denies the allegations in paragraph 67 and denies Ms. Kent is entitled to the

relief sought.

                                      GROUNDS FOR RELIEF – COUNT IV

                                        Violation of the Discharge Injunction

          68.        Shellpoint adopts and incorporates by reference the above paragraphs as though

fully set forth herein.

          69.        Shellpoint states the allegations in paragraph 69 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 69

and denies Ms. Kent is entitled to the relief sought.

          70.        Shellpoint states the allegations in paragraph 70 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 70

and denies Ms. Kent is entitled to the relief sought.

          71.        11 U.S.C. § 524(a) speaks for itself. Shellpoint states the allegations in paragraph

71 constitute nothing more than argument and/or conclusions of law, rather than statements of fact,

therefore no response is required. To the extent a response is required, Shellpoint denies the

allegations in paragraph 71 and denies Ms. Kent is entitled to the relief sought.



SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                              Page 11 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
   Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 12 of 16 PageID 100



          72.        11 U.S.C. § 524(a) speaks for itself. Shellpoint states the allegations in paragraph

72 constitute nothing more than argument and/or conclusions of law, rather than statements of fact,

therefore no response is required. To the extent a response is required, Shellpoint denies the

allegations in paragraph 72 and denies Ms. Kent is entitled to the relief sought.

          73.        Shellpoint states the allegations in paragraph 73 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 73

and denies Ms. Kent is entitled to the relief sought.

          74.        11 U.S.C. § 524(a)(2) and the bankruptcy documents speak for themselves.

Shellpoint states the allegations in paragraph 74 constitute nothing more than argument and/or

conclusions of law, rather than statements of fact, therefore no response is required. To the extent

a response is required, Shellpoint denies the allegations in paragraph 74 and denies Ms. Kent is

entitled to the relief sought.

          75.        11 U.S.C. § 524 speaks for itself. Shellpoint states the allegations in paragraph 75

constitute nothing more than argument and/or conclusions of law, rather than statements of fact,

therefore no response is required. To the extent a response is required, Shellpoint denies the

allegations in paragraph 75 and denies Ms. Kent is entitled to the relief sought.

          76.        The bankruptcy documents speak for themselves. Shellpoint states the allegations

in paragraph 76 constitute nothing more than argument and/or conclusions of law, rather than

statements of fact, therefore no response is required. To the extent a response is required,

Shellpoint denies the allegations in paragraph 76 and denies Ms. Kent is entitled to the

relief sought.




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                             Page 12 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
   Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 13 of 16 PageID 101



          77.        Shellpoint states the allegations in paragraph 77 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 77

and denies Ms. Kent is entitled to the relief sought.

          78.        11 U.S.C. §§ 105 and 524 speak for themselves. Shellpoint states the allegations

in paragraph 78 constitute nothing more than argument and/or conclusions of law, rather than

statements of fact, therefore no response is required. To the extent a response is required,

Shellpoint denies the allegations in paragraph 78 and denies Ms. Kent is entitled to the

relief sought.

                           VICARIOUS LIABILITY/RESPONDEAT SUPERIOR

          79.        Shellpoint denies the allegations in paragraph 79.

                                                            DAMAGES

          80.        Shellpoint denies the allegations in paragraph 80 and denies Ms. Kent is entitled to

the relief sought.

          81.        Shellpoint states the allegations in paragraph 81 constitute nothing more than

argument and/or conclusions of law, rather than statements of fact, therefore no response is

required. To the extent a response is required, Shellpoint denies the allegations in paragraph 81

and denies Ms. Kent is entitled to the relief sought.

          82.        Shellpoint denies the allegations in paragraph 82 and denies Ms. Kent is entitled to

the relief sought.

          83.        Shellpoint denies the allegations in paragraph 83 and denies Ms. Kent is entitled to

the relief sought.




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                             Page 13 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
   Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 14 of 16 PageID 102



          84.        Shellpoint denies the allegations in paragraph 84 and denies Ms. Kent is entitled to

the relief sought.

          85.        Shellpoint denies the allegations in paragraph 85 and denies Ms. Kent is entitled to

the relief sought.

          86.        Shellpoint denies the allegations in paragraph 86 and denies Ms. Kent is entitled to

the relief sought.

          87.        Shellpoint denies Ms. Kent is entitled to the relief sought in the WHEREFORE

clause and its subparts on page 18 of the complaint.

                            II.       SHELLPOINT'S AFFIRMATIVE DEFENSES

          88.        Ms. Kent's allegations fail to state a claim upon which relief can be granted.

          89.        Ms. Kent's claims are barred, in whole or in part, for failure to perform conditions

precedent, including, but not limited to, complying with the terms of her loan agreement.

          90.        Ms. Kent's damages, if any, were caused or contributed to by her own prior breach of

contract and/or negligence.

          91.        Ms. Kent's claims are barred, in whole or in part, because she failed to mitigate her

damages, if any.

          92.        Ms. Kent's claims are barred, in whole or in part, because any wrongful act or

omission alleged to have been committed by Shellpoint was a good faith result of a bona fide error.

          93.        Ms. Kent's claims are barred in whole or part, because she failed to revoke consent,

or in the alternative, because any purported revocation of consent was ineffective.

          94.        Ms. Kent's claims are barred, in whole or in part, because correspondence, if any,

was made with prior express consent.




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                             Page 14 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
   Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 15 of 16 PageID 103



          95.        Any alleged wrongful acts or omissions by Shellpoint, if and to the extent such acts

and omissions occurred, were legally excused or justified.

          96.        Ms. Kent's claims are barred, in whole or in part, by the doctrines of consent,

knowledge, statute of limitations, waiver, ratification, estoppel, and/or laches.

          97.        Ms. Kent's claims are barred, in whole or in part, by federal preemption.

          98.        Ms. Kent's punitive damages requests are barred, in whole or in part, by the Due

Process Clause and the Excessive Fines Clause of the United States Constitution, Texas Civil

Practice and Remedies Code chapter 41, or any other applicable law.

                                                        III.       PRAYER

          WHEREFORE, premises considered, Shellpoint respectfully prays this court render

judgment Ms. Kent takes nothing by her suit and award Shellpoint any such additional relief to

which it may be justly entitled.




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                             Page 15 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
   Case 4:21-cv-00065-P Document 7 Filed 02/08/21                                         Page 16 of 16 PageID 104



Date: February 8, 2021                                                    Respectfully submitted,

                                                                          /s/ C. Charles Townsend
                                                                          C. Charles Townsend; SBN: 24028053
                                                                          charles.townsend@akerman.com
                                                                          Taylor Perona; SBN: 24118495
                                                                          taylor.perona@akerman.com
                                                                          AKERMAN LLP
                                                                          2001 Ross Avenue, Suite 3600
                                                                          Dallas, Texas 75201
                                                                          Telephone: 214.720.4300
                                                                          Facsimile: 214.981.9339

                                                                          ATTORNEYS FOR SHELLPOINT

                                             CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, a true and correct copy of the foregoing was
served as follows:

 VIA ECF
 James J. Manchee
 Manchee & Manchee, P.C.
 5048 Tennyson Parkway, Suite 250
 Plano, Texas 75024

 Susan B. Hersh
 Susan B Hersh, P.C.
 12770 Coit Road, Suite 1100
 Dallas, TX 75251

 Counsel for Plaintiff

                                                                          /s/ C. Charles Townsend
                                                                          C. Charles Townsend




SHELLPOINT MORTGAGE SERVICING'S ANSWER TO PLAINTIFF'S COMPLAINT                                             Page 16 of 16
Civil Action No. 4:21-cv-00065-P; Patricia Gail Kent v. NewRez, LLC dba Shellpoint Mortgage Servicing
